Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 04/30/2021. Claims 1-19 and 21 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 04/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In summary, Claim 19 recites “a software code or thread configured to run on a computing device configured to display graphical elements and/or information in windows appearing on a screen, wherein said software code or thread is configured to render at least parts of a foreground window transparent or at least partially transparent with respect to graphical elements and/or information contained behind said foreground window, and/or covered by said foreground window on said screen, thereby rendering said graphical elements and/or information visible through said foreground window.”  Accordingly, the recited “a software code or thread” of Claim 19 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 11-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stecher (U.S. Patent Application Pub. No. US 20130104065 A1).

	Claim 1: Stecher teaches a method of enabling visualization of graphical elements and/or information on a screen, wherein said screen is part of and/or connected to a computing device (i.e. a personal computer, other instances may include user interfaces of mobile devices, smart phones, pocket computers, tablet computers, or any other type of computing device; para. [0009]) configured to run software applications and to display information accessible to said software applications (i.e. the first window 101 can be associated with an instance of a browser application and the second window 102 can be associated with an instance of a word processing application; para. [0010]) in windows appearing on said screen (i.e. FIGS. 1-3 are example conceptual diagrams of controlling interactions via a transparent overlaid window. In FIG. 1, at stage "A," a first window 101 is positioned over a second window 102 in a user interface (e.g., on a desktop of an operating system application). The first window 101 and second window 102 can be controlled by a same application or by different, independent applications; para. [0010]), wherein said method comprises: 
- 	providing a program code or thread configured to render (i.e. ) at least parts of a foreground window transparent or at least partially transparent with respect to graphical elements and/or information contained behind said foreground window, and/or covered by said foreground window on said screen, thereby rendering said graphical elements and/or information visible through said foreground window (i.e. the activation of the control 112 further initiates a transparency function that causes one or more parts of the first window 101 to have some degree of transparency (e.g., transparent or partially transparent) so that at least a portion of the second window 102 can be seen through the first window 101, as illustrated in FIG. 2; para. [0012], claim 9).

Claim 2: Stecher teaches the method of claim 1. Stecher further teaches wherein said computing device is configured to run different software applications simultaneously and/or to display on said screen different windows of a same and/or of different software applications (i.e. the first window 101 can be associated with an instance of a browser application and the second window 102 can be associated with an instance of a word processing application; para. [0010]), and to display overlapping windows, including a first or foreground window and a second or background window (i.e. the activation of the control 112 further initiates a transparency function that causes one or more parts of the first window 101 to have some degree of transparency (e.g., transparent or partially transparent) so that at least a portion of the second window 102 can be seen through the first window 101, as illustrated in FIG. 2; para. [0012]).

Claim 3: Stecher teaches the method of claim 1. Stecher further teaches wherein said program code is configured to modify window contents displayed in said foreground window on said screen in such a manner so as to render at least part of said window contents transparent or at least partially transparent with respect to said graphical elements and/or information contained behind said foreground window (i.e. fig. 2, The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]).

Claim 4: Stecher teaches the method of claim 3. Stecher further teaches wherein said graphical elements and/or information are window contents contained in or displayable by a background window, and wherein said program code is configured to render said window content of said background window visible through said foreground window (i.e. fig. 2, The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]).

Claim 11: Stecher teaches the method of claim 1. Stecher further teaches where said program code is configured to be activated and/or disactivated by a user, preferably via a software application displaying said foreground window (i.e. fig. 2, The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]).

Claim 12: Stecher teaches the method of claim 1. Stecher further teaches where said program code is part of and/or configured to be activated and/or disactivated via a control element provided on (i.e. fig. 2, The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]).

Claim 13: Stecher teaches the method of claim 1. Stecher further teaches where said program code is activatable by the movement of a pointer and/or cursor, preferably by moving the pointer away from the foreground window, preferably so as to point to the background of said foreground window (i.e. FIG. 3 illustrates some examples of user interactions and commands with content on the second window 102 occur after the focus of user input is transferred to the second window 102. For example, at stage "D," a user clicks and drags the second graphical object 204 from one location on the second window 102 to a second location on the second window 102 while the first window 101 remains affixed above the second window 102. Further, a text cursor 210 appears on the second window 102 and disappears from the first window 101 as the focus of the user input transfers to the second window 102; para. [0014]).

Claim 15: Stecher teaches the method of claim 1. Stecher further teaches wherein said software application is a personal productivity software (i.e. the first window 101 can be associated with an instance of a browser application and the second window 102 can be associated with an instance of a word processing application; para. [0010]).

Claim 16: Stecher teaches the method of claim 1. Stecher further teaches wherein said foreground window and/or background window comprises a window decoration specific to said software application, wherein said window decoration preferably allows the user to interact with said software application and/or to activate 5particular functions of said software application (i.e. FIGS. 1-3 are example conceptual diagrams of controlling interactions via a transparent overlaid window. In FIG. 1, at stage "A," a first window 101 is positioned over a second window 102 in a user interface (e.g., on a desktop of an operating system application). The first window 101 and second window 102 can be controlled by a same application or by different, independent applications; para. [0010]).

Claim 17: Stecher teaches the method of claim 1. Stecher further teaches wherein said window, for example said foreground window and/or background window, is configured to be resizable and/or displaceable within said screen by a user, preferably via the window decoration (i.e. figs. 1-3, any objects presented in the first window 101, such as a first graphical object 103, first text 109, controls, etc. are prepared to receive input via user interaction with the objects in the first window 101 (e.g., prepared to respond to mouse selections, keyboard commands, etc.). A portion of the second window 102 that is behind the first window 101 is obscured by the presentation of the first window 101 being in front of the second window 102 because the first window 101 has a higher window layering order; para. [0010]).

Claim 18: Stecher teaches the method of claim 1. Stecher further teaches wherein said software application is selected from the group consisting of a word processing application, a spreadsheet application, a pdf reader, a web-browser, a drawing software, a graphics program, email software, such as an email editor, an electronic calendar and/or agenda, an address management software, a presentation creation or management software, software for creating and/or storing files comprising music and/or videos (i.e. the first window 101 can be associated with an instance of a browser application and the second window 102 can be associated with an instance of a word processing application; para. [0010]).

Claim 19: Stecher teaches a software code or thread configured to run on a computing device (i.e. a personal computer, other instances may include user interfaces of mobile devices, smart phones, pocket computers, tablet computers, or any other type of computing device; para. [0009]) configured to display graphical elements and/or information in windows appearing on a screen (i.e. FIGS. 1-3 are example conceptual diagrams of controlling interactions via a transparent overlaid window. In FIG. 1, at stage "A," a first window 101 is positioned over a second window 102 in a user interface (e.g., on a desktop of an operating system application). The first window 101 and second window 102 can be controlled by a same application or by different, independent applications; para. [0010]), wherein said software code or thread is configured to render at least parts of a foreground window transparent or at least partially transparent with respect to graphical elements and/or information contained behind said foreground window, and/or covered by said foreground window on said screen, thereby rendering said graphical elements and/or information visible through said foreground window (i.e. the activation of the control 112 further initiates a transparency function that causes one or more parts of the first window 101 to have some degree of transparency (e.g., transparent or partially transparent) so that at least a portion of the second window 102 can be seen through the first window 101, as illustrated in FIG. 2; para. [0012], claim 9).

Claim 21: Stecher teaches software application configured to run, activate and/or disactivate, preferably via a user input (i.e. fig. 2, The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]), the software code and/or thread of claim 19, said software application being configured to be run on a computing device configured to display information accessible to said software applications in windows appearing on a screen (i.e. see rejection of Claim 19 above).

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
.


8.	Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stecher (U.S. Patent Application Pub. No. US 20130104065 A1) in view of Grupta et al. (U.S. Patent Application Pub. No. US 20190102723 A1).

Claim 5: Stecher teaches the method of claim 1. Stecher does not explicitly teach provide a ranking of the window content displayed in a window with respect to an information relevance of said content, allowing to distinguish at least between comparatively more relevant content and comparatively less relevant content.
	However, Gupta teaches provide a ranking of the window content displayed in a window with respect to an information relevance of said content, allowing to distinguish at least between comparatively more relevant content and comparatively less relevant content (i.e. first row of tabs 321 includes a content tab 322, an activity tab 324, a forums tab 326, a bookmarks tab 328, and a reputation tab 330. The first row of tabs 321 control what is displayed in a window 332 below the tabs. Selecting the content tab 322 causes the window 332 to display (e.g., in chronological order, order of importance/relevance, etc.) content posted by the user; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stecher to include the feature of Gupta. One would have been motivated to make this modification because it provides a more effective way for user to view the content of interest.

Claim 6: Stecher and Gupta teach the method of claim 5. Stecher does not explicitly teach wherein said ranking classifies at least between two sorts of window content, a first or relevant sort of content and a second or irrelevant sort of content.
(i.e. first row of tabs 321 includes a content tab 322, an activity tab 324, a forums tab 326, a bookmarks tab 328, and a reputation tab 330. The first row of tabs 321 control what is displayed in a window 332 below the tabs. Selecting the content tab 322 causes the window 332 to display (e.g., in chronological order, order of importance/relevance, etc.) content posted by the user; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stecher to include the feature of Gupta. One would have been motivated to make this modification because it provides a more effective way for user to view the content of interest.

Claim 10: Stecher and Gupta teach the method of claim 5. Stecher further teaches wherein said program code is configured to selectively render visible through said foreground window said window content contained or shown to be behind said foreground window, preferably said content of said background window, and/or to render more visible said window content than said window content of said background window through said foreground window (i.e. In FIG. 7, third text 709 on the third window 550 is visible through the first window 501 and through the second window 502. A focus for user input can further transfer to a portion of the third window 550 that corresponds to the second area 605. Further, in some embodiments, individual slider controls 616 and 716 are assigned to the areas 505 and 605. The controls 616 and 716 can be used independently to modify degrees of transparency for their respective areas 505 and 605; para. [0025]).
Stecher does not explicitly teach said comparatively more relevant window content.
However, Gupta further teaches comparatively more relevant window content contained said window, preferably said comparatively more relevant content of said window, and/or to render more said comparatively more relevant window content than said comparatively less relevant window content of said window (i.e. first row of tabs 321 includes a content tab 322, an activity tab 324, a forums tab 326, a bookmarks tab 328, and a reputation tab 330. The first row of tabs 321 control what is displayed in a window 332 below the tabs. Selecting the content tab 322 causes the window 332 to display (e.g., in chronological order, order of importance/relevance, etc.) content posted by the user; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stecher to include the feature of Gupta. One would have been motivated to make this modification because it provides a more effective way for user to view the content of interest.

9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stecher (U.S. Patent Application Pub. No. US 20130104065 A1) in view of Grupta et al. (U.S. Patent Application Pub. No. US 20190102723 A1) in view of Abousleman (U.S. Patent Pub. No. US 7020335 B1).

Claim 7: Stecher and Gupta teach the method of claim 5. Stecher does not explicitly teach to attribute a low information relevance in said ranking to content that is selected from: uniform and/or background content, non-text or non-written content, content that is not related to particular information contained in or specific to a particular file displayed in said foreground window, and, non-information, and, 3graphical-effect related content.
However, Abousleman teaches to attribute a low information relevance in said ranking to content that is selected from: uniform and/or background content, non-text or non-written content, content that is not related to particular information contained in or specific to a particular file displayed in said foreground window, and, non-information, and, 3graphical-effect related content (i.e. the classification engine can be configured to recognize a land, sea and/or air vehicle (e.g., tank, military aircraft, battleship) as a member of an object class of relevant objects (i.e., a relevant object class) based upon object criteria such as shape, size, texture, mean, variance, and moments, and configured to ignore an object that does not meet the object criteria of the object class (i.e., recognize the object as a member of an object class of non-relevant objects), that can include the background of an image. In addition, the classification engine 406 can be configured to recognize multiple object classes; col. 5, lines 20-37).


Claim 8: Stecher and Gupta teach the method of claim 5. Stecher does not explicitly teach wherein said program code is configured to attribute a high information relevance in said ranking to content that is selected from: text or written content, content that is related to particular information contained in or specific to a particular file displayed in said foreground window, information, and/or non-graphical-effect related content (i.e., a relevant object class) based upon object criteria such as shape, size, texture, mean, variance, and moments, and configured to ignore an object that does not meet the object criteria of the object class (i.e., recognize the object as a member of an object class of non-relevant objects), that can include the background of an image. In addition, the classification engine 406 can be configured to recognize multiple object classes; col. 5, lines 20-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stecher and Gupta to include the feature of Abousleman. One would have been motivated to make this modification because it provides a more effective way to recognize multiple object classes.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stecher (U.S. Patent Application Pub. No. US 20130104065 A1) in view of Grupta et al. (U.S. Patent Application Pub. No. US 20190102723 A1) in view of Kawamoto (U.S. Patent Application Pub. No. US 20200349210 A1).

Claim 9: Stecher and Gupta teach the method of claim 5. Stecher further teaches wherein said program code is configured to selectively render transparent, partially transparent and/or more transparent said relevant window content of said foreground window (i.e. In FIG. 7, third text 709 on the third window 550 is visible through the first window 501 and through the second window 502. A focus for user input can further transfer to a portion of the third window 550 that corresponds to the second area 605. Further, in some embodiments, individual slider controls 616 and 716 are assigned to the areas 505 and 605. The controls 616 and 716 can be used independently to modify degrees of transparency for their respective areas 505 and 605; para. [0025]).
Stecher does not explicitly teach comparatively less relevant window content.
However, Gupta further teaches to selectively render, said comparatively less relevant window content of said foreground window (i.e. first row of tabs 321 includes a content tab 322, an activity tab 324, a forums tab 326, a bookmarks tab 328, and a reputation tab 330. The first row of tabs 321 control what is displayed in a window 332 below the tabs. Selecting the content tab 322 causes the window 332 to display (e.g., in chronological order, order of importance/relevance, etc.) content posted by the user; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stecher to include the feature of Gupta. One would have been motivated to make this modification because it provides a more effective way for user to view the content of interest.
However, Kawamoto teaches to selectively render transparent, partially transparent and/or more transparent said comparatively less relevant window content of said foreground window (i.e. While the examples of FIGS. 3-5 illustrate altering the transparency of less important words or features, on other examples visibility may be altered in other ways. For example, other attributes of styling, such as color, brightness, relative contrast to the background, bolding, font size, etc. may be used to alter the relative visibility of important words and features; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stecher and Gupta to include the feature of Abousleman. One would have been motivated to make this modification because it allows users to find and consume content quickly.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stecher (U.S. Patent Application Pub. No. US 20130104065 A1) in view of Rubin (U.S. Patent Application Pub. No. US 20180188929 A1).

Claim 14: Stecher teaches the method of claim 1. Stecher further teaches wherein said program code is configured to adjust a transparency level of said foreground window, for example of said window contents of said foreground window (i.e. The activation of the control 112, at stage "B," also causes a third control 216 to appear that can be used to modify a degree of transparency of the first window 101. For instance, the third control 216 can be a slider control that modifies the transparency of the first window between completely transparent (i.e., 100% transparent) to completely opaque, or non-transparent (0% transparent). On the second window 102, a second graphical object 204 and second text 209 can be seen through the one or more parts of the first window 101 that are transparent; para. [0012]).
Stecher does not explicitly teach adjust gradually a transparency level.
However, Rubin teaches to adjust gradually a transparency level of said foreground window, for example of said window contents of said foreground window (i.e. the transparency of the dialog box is adjusted based on the transparency setting. The user may specify the dialog box is to be, for example, 25% transparent, 55% transparent, etc. In one or more embodiments of the invention, the transparency of the dialog box is gradually adjusted (i.e., adjusted in stages) from its current transparency level to the transparency setting specified by the user; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stecher to include the feature of Rubin. One would have been motivated to make this modification because it allows users to visualize changes of the transparent content.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Novak et al. (Pub. No. US 20160335808 A1), determine if the object is of interest; and if it is determined that the object is of interest, adjust a transparency value that controls a view of the object through the interface, wherein the view of the object through the interface is within a selected portion of the image.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN H TRAN/Primary Examiner, Art Unit 2173